Title: Enclosure: Thomas Dalton to Unknown, 30 May 1789
From: Dalton, Thomas
To: Unknown

 
(Copy)No. 2 Northumberland Court  
SirCharing Cross 30 May 89  
Impressed with Every Sentiment of Esteem for a government, the police of which I love yet not [(]this Island give me first Existance) Calls aloud for me to Claim in the name of the British Indians in america a Right to an Imeadiate talk in the war Cabin of the English nation I am delegated by them as their plenipotentiary to give out their talks to the great King of England there head warriors and beloved men and by Virtue of the power by them Reposed in me I made you beloved man of the English nation to first their and my talks and that you might accede or regect if they were not good and Str⟨ei⟩te talks and as I have traveled Some hundreds of miles where the Earth was my pillow and the Canopy of heaven my Coverlid Subject to the Storms of the windy moon (march) and wet moon (april) before ⟨to⟩ the Spanish Lins and Entered them at the Risque of been Sent to the mines for life or perhaps fell a Victom Simelar to major andre, these Circumstances agravated by my passage a Cross the Torid zone and then my talks not been hurd Calls me Imeadiately back from whence I Came deceived in my Ideas when in the Indian nation and must Return out of your nation disatisfied this Shall be the last letter sir I Shall trouble you with and Suffer me to inform you of my Rout to the Creek nation I propose takeing my passage on board the first Vesell bound for any part of Nova scotia and Streck through the wilderness for Quebeck from thence to take over and down the O Higho untill I Come to the Misipy about 20 miles W. of new orlians I Shall burn my Canoe and take the woods for the Cowatas from whence I Came however Sir if you Chuse to answer this letter I shall wait on you as I shou’d be glad to make the talks Strate so Called with the Indians on my Return. I have the honour to be Sir your most obt Hume Servt

T.D.Capt. of the Creek Indian nation

